Citation Nr: 1042171	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for post operative residuals of a right knee injury with 
arthritis.

2.  Entitlement to a disability rating greater than 10 percent 
for residuals of a left  knee injury with arthritis, from June 
26, 2007, to August 23, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Decatur, Georgia, 
that denied the above claims.  Jurisdiction of this matter is 
currently with the RO located in St. Petersburg, Florida.

In July 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

The Board notes that the Veteran's claim for an increased 
disability rating was received by the RO on June 26, 2007.  
During the pendency of this appeal, in August 2010, the Veteran 
underwent a total left knee replacement.  As a result, he has 
been awarded a temporary total disability rating under Diagnostic 
Code 5055 which provides for a 100 percent disability rating to 
be assigned for one year following implantation of the 
prosthesis, which in this case has been determined by the RO to 
be October 1, 2011.  As such, the issue with regard to an 
increased disability rating of the left knee is as captioned 
above.

The issue of a disability rating greater than 10 percent for post 
operative residuals of a right knee injury with arthritis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

From June 26, 2007, to August 23, 2010, the Veteran's residuals 
of a left knee injury are manifested by moderately severe 
internal derangement and evidence of arthritis with 
noncompensable limitation motion.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent disability 
rating for residuals of a left knee injury, from June 26, 2007, 
to August 23, 2010, have been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2010).

2.  The criteria for the assignment of a separate 10 percent 
disability rating for degenerative joint disease of the left 
knee, from June 26, 2007, to August 23, 2010, have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the blanket presumption 
of prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in September 2007 and August 2008 the Veteran 
was notified of the evidence not of record that was necessary to 
substantiate his claims.  He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have been 
satisfied.  The Veteran was also provided with the requisite 
notice with respect to the Dingess requirements.



For increased-compensation claims, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice  regarding how disability ratings and effective dates are 
assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  The Board notes that 
during his July 2010 hearing, the Veteran indicated that the 
January 2009 VA examination of the left knee had been inadequate.  
The Board has reviewed the January 2009 VA examination report, 
and the examination appears to have been adequate.  The Board is 
entitled to assume that the VA examiner performed a physical 
inspection of the Veteran's affected body parts, as is customary, 
and as reflected by the detailed clinical findings noted in the 
examiner's report.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "there is a presumption of 
regularity which holds that government officials are presumed to 
have properly discharged their official duties."  See Ashley v. 
Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States 
v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 
S. Ct. 1 (1926)); see also Butler v. Principi, 244 F.3d 1337, 
1340 (Fed. Cir. 2001) ("[t]he [presumption of regularity] 
doctrine this allows courts to presume that what appears regular 
is regular, the burden shifting to the attacker to show the 
contrary").  Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption.  Id.  The 
Veteran in this case has not pointed to any evidence in the 
record that would cast doubt on whether the VA examiner failed to 
conduct a physical inspection of his body, nor is the Board aware 
of any such evidence. 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated functional 
loss in light of 38 C.F.R. § 4.40, which requires the VA to 
regard as "seriously disabled" any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating based 
on greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion should 
be considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction with 
the diagnostic code provisions predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

When the requirements for a compensable disability rating of a 
diagnostic code provision are not shown, a noncompensable 
disability rating is assigned.  38 C.F.R. § 4.31 (2010).

The Veteran's residuals of a left knee injury with arthritis may 
be rated pursuant to the criteria set forth in Diagnostic Code 
5257.  Under this diagnostic code provision, a 10 percent 
disability rating is warranted where there is slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
disability rating is warranted where the recurrent subluxation or 
lateral instability of the knee is moderate.  The maximum 30 
percent disability rating is warranted where there is severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71(a), Diagnostic Code 5257 (2010).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5010 (for arthritis due to trauma) 
where there is X-ray evidence of arthritis in addition to 
recurrent subluxation or lateral instability, but only if there 
is additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.

Arthritis due to trauma is rated under Diagnostic Code 5003 which 
provides for degenerative arthritis and mandates that the 
disability be rated upon the limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2010).  If the disability is noncompensable under the 
appropriate diagnostic code provision for the joint involved, a 
10 percent disability rating will be for application for such 
major joint or group of minor joints affected by limitation of 
motion.  Id.  Limitation of motion needs to be objectively shown 
by findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent disability rating is warranted with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joints 
with occasional incapacitating exacerbations.  Id.  Crepitation 
either in the soft tissues such as the tendons or ligaments, or 
within the joint structures, should be considered as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2010).

Limitation of motion of the knee is rated under Diagnostic Codes 
5260 for flexion and 5261 for extension.  Under Diagnostic Code 
5260, flexion that is limited to 60 degrees is noncompensable, 
flexion that is limited to 45 degrees warrants a 10 percent 
disability rating; flexion that is limited to 30 degrees warrants 
a 20 percent disability rating, and flexion that is limited to 15 
degrees warrants a 30 percent disability rating.  A 30 percent 
disability rating is the highest available under Diagnostic Code 
5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability rating.  
Extension limited to 20 degrees warrants a 30 percent disability 
rating, extension limited to 30 degrees warrants a 40 percent 
disability rating, and extension limited to 45 degrees warrants a 
50 percent disability rating.  A 50 percent disability rating is 
the highest available under Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2010).

Standard motion of a knee is from zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010). 



VA outpatient treatment records dated from October 2008 to 
December 2008 show that the Veteran was being treated for 
progressive left knee instability.  X-rays of the left knee dated 
in October 2008 revealed an impression of moderately severe 
osteoarthritis of the left knee.  In October 2008, he was noted 
to have severe left knee pain, with questionable degenerative 
joint disease and meniscus/ligament damage.

A magnetic resonance imaging (MRI) study dated in November 2008 
shows that the Veteran was examined for progressive left knee 
instability.  The MRI revealed a complete tear at the mid 
substance of the anterior cruciate ligament, with small knee 
joint effusion; moderately advanced degenerative arthrosis of the 
medical compartment with lesser involvement of the lateral or 
patellofemoral compartment; and an abnormal appearance to the 
posterior horn of the meniscus suggesting possible small 
horizontal tear near the meniscal root attachment.   The 
collateral ligaments, extensor mechanism, and medial and lateral 
patellar retinaculum were intact; and there was no abnormal 
subluxation or dislocation of the patella.

In December 2008, the Veteran described aching discomfort, 
morning stiffness, and a need for a brace to help unload the 
medial compartment of the left knee.

A VA examination report dated in January 2009 shows that the 
Veteran reported that his left knee disability was getting 
progressively worse.  He indicated that he was being treated with 
non-steroidal anti-inflammatory drugs with fair response to 
treatment.  It was indicated that there was pain, but no 
deformity, giving way, instability, stiffness, weakness, 
incoordination, decreased speed of joint motion, episodes of 
dislocation of subluxation, locking, effusions, inflammation, or 
flare-ups of joint disease.  It was also noted that there were no 
constitutional symptoms of arthritis.  There were no limitations 
on standing, and he was said to be able to walk one to three 
miles.  The summary of joint findings revealed tenderness, but 
there was no crepitation, mass behind the knee, clicks or snaps, 
grinding, instability, patellar abnormality, meniscus 
abnormality, abnormal tendons, or other knee abnormalities.  
Range of motion of the left knee was said to be 70 degrees of 
flexion and zero degrees of extension.  The diagnosis was 
moderately severe internal derangement left knee.  There were no 
significant effects on usual occupation, with moderate to severe 
effects on exercise and sports.

VA outpatient treatment records dated from August 2009 to June 
2010 show that the Veteran was treated for continued left knee 
end stage osteoarthritis.  As indicated above, in August 2010, 
the Veteran underwent a total left knee replacement.

During his July 2010 hearing, the Veteran described experiencing 
pain, locking, and instability in the left knee for which he 
would have to wear a knee brace.  He added that he had to reduce 
his workload from full time to part time because of his knee 
symptoms.

Having carefully considered the competent medical evidence of 
record, the Board finds has shown that while the January 2009 VA 
examination found no instability or subluxation, the VA 
outpatient treatment records dated from October 2008 to June 2010 
show that the Veteran was continuously treated for progressive 
instability, and that his left knee exhibited an anterior 
cruciate ligament and meniscus tears with joint effusion.  The 
medical records and the Veteran's statements support that he 
would experience ongoing pain, stiffness, and instability, which 
resulted in the need for a knee brace.  His symptoms have been 
characterized as moderately severe.  To warrant a higher 
disability rating under Diagnostic Code 5257, the evidence would 
have to demonstrate at least moderate recurrent subluxation or 
lateral instability.  As the records shows that the Veteran 
experiences instability and his symptoms have been described as 
moderately severe, the Board finds that a higher 20 percent 
disability rating is warranted under Diagnostic Code 5257.  The 
evidence, however, does not demonstrate that the symptomatology 
experienced by the Veteran results in severe subluxation or 
instability so as to warrant the maximum 30 percent disability 
rating.  This is because the Veteran's symptoms are generally 
characterized as moderately severe, and that the symptoms 
observed - as reported in the medical evidence and by the 
Veteran's written and verbal statements- do not appear to be so 
debilitating as to meet the severe level of disability.    


The Board has considered rating the Veteran's left knee 
disability under alternative diagnostic code provisions pertinent 
to the left  knee for the possible assignment of a greater 
disability rating.  However, there is no evidence of ankylosis of 
the left  knee, thus, Diagnostic Code 5256 is not for 
application.  Rating the Veteran's left knee disability under 
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of locking , pain, and effusion into the joint, 
would not provide the Veteran with a greater benefit than the 20 
percent to be implemented as a result of this decision.  There is 
also no current evidence of impairment of the tibia and fibula 
manifested by malunion or nonunion of either bone, therefore, 
Diagnostic Code 5262 is not for application.

The analysis proceeds to a determination as to whether the 
Veteran is entitled to a separate disability rating for arthritis 
of the left knee with limitation of motion.  The Veteran has been 
diagnosed with osteoarthritis and degenerative joint disease of 
the left knee.  There is no evidence of limitation of flexion to 
45 degrees or extension to 10 degrees, so as to warrant a 10 
percent disability rating under Diagnostic Codes 5260 or 5261.  
However, it has been noted that there was discomfort with 
prolonged daily use of the left knee.  Such findings in 
conjunction with the X-ray evidence of left knee arthritis 
justify a separate 10 percent disability rating under Diagnostic 
Code 5003.  Even with consideration of the factor of pain, 
limitation of motion to a greater degree is not shown; hence a 
separate rating in excess of 10 percent is not warranted.

Accordingly, the Board finds that the criteria for a separate 10 
percent disability rating for degenerative joint disease of the 
left knee are met.  And, for the reasons already set forth above, 
the criteria for the assignment of a 20 percent disability rating 
for residuals of a left knee injury, from June 26, 2007 (the date 
of the Veteran's claim), to August 23, 2010, have also been met.

Finally, the Board finds that the Veteran's left knee disability 
does not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claim for extra-schedular consideration.  The level 
of severity of the Veteran's right knee disability is adequately 
contemplated by the applicable diagnostic criteria.  The criteria 
provide for a higher rating, but as has been thoroughly discussed 
above, the rating assigned herein is appropriate.  Moreover, the 
Veteran was assigned a separate 10 percent rating to accommodate 
additional debility related to the service-connectedleft knee 
disability that may be caused by arthritis.  In view of the 
adequacy of the ratings assigned under the applicable diagnostic 
criteria, consideration of the second step under Thun is not for 
application in this case.  Accordingly, the claim will not be 
referred for extra-schedular consideration 









								[Continued on Next 
Page]
ORDER

A 20 percent disability rating for residuals of a left  knee 
injury, from June 26, 2007, to August 23, 2010, is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

A separate 10 percent  disability rating for degenerative joint 
disease of the left knee is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.


REMAND

Unfortunately, a remand is required in this case as to the issue 
of a disability rating greater than 10 percent for post operative 
residuals of a right knee injury with arthritis.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

During the Veteran's July 2010 hearing, he asserted that his 
service-connected right knee disability had increased in severity 
since his last VA examination in January 2009.  Indeed, the 
evidence of record supports the assertion that the Veteran's 
right knee may have worsened.  While the January 2009 VA 
examination report generally describes the right knee disability 
as mild to moderate, an August 2009 VA clinical record indicated 
the Veteran suffered from end stage osteoarthritis in both knees.  
Thus, an updated VA examination is needed to fully and fairly 
evaluate the Veteran's claim for an increased disability rating.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should 
have ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating).  
Moreover, in the view of the disparity between the 
characterization of a "mild to moderate" in January 2009 versus 
the "end stage" description in August 2008, the adequacy of the 
January 2009 VA examination is in question.

Also while on remand, any outstanding VA treatment records should 
be obtained.  The most recent VA records are dated in August 
2010.  VA has a duty to request all available and relevant 
records from federal agencies, including VA medical records.  See 
38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain copies of the 
Veteran's VA medical treatment records 
pertaining to his right knee disability dated 
from August 2010.  All efforts to obtain 
these records must be documented for 
inclusion in the claims file.  If they are 
not available, it should be so stated, in 
writing, for the record.

2.  The RO/AMC shall arrange for a VA 
orthopedic examination to determine the 
severity of the Veteran's right knee 
disability.  The claims file is to be 
provided to the examiner in conjunction with 
conducting the examination of the Veteran.  
All diagnostic studies deemed necessary by 
the examiner should be accomplished.

The examiner is requested to identify all 
pertinent symptomatology and findings should 
be reported in detail, including range of 
motion and stability testing.  The report 
should list all subjective complaints and 
objective findings in detail; particularly 
the examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, incoordination, 
or weakness. The factors upon which the 
opinions are based must be set forth in 
detail.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's right knee disability, if any, 
on the his employment and activities of daily 
life.  A complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


